Citation Nr: 0033597
Decision Date: 12/26/00	Archive Date: 02/02/01

DOCKET NO. 96-51 079               DATE DEC 26, 2000

On appeal from the Department of Veterans Affairs Regional Office
in Los Angeles, California

THE ISSUE

Whether new and material evidence has been submitted to reopen a
claim of entitlement to service connection for residuals of a head
injury.

REPRESENTATION

Veteran represented by: Veterans of Foreign Wars of the United
States

ATTORNEY FOR THE BOARD

K. Conner, Counsel

INTRODUCTION

The veteran had active service from January to April 1979, and
subsequent reserve service from October to December 1990 and from
May to June 1991.

This matter comes to the Board of Veterans' Appeals (Board) from a
May 1996 rating decision of the Department of Veterans Affairs (VA)
Cleveland Regional Office (RO) which declined to reopen a
previously denied claim of service connection for residuals of a
head injury. The veteran's claims folder is now in the jurisdiction
of the Los Angeles RO.

The record in this case reveals a number of procedural
deficiencies. For example, despite the fact that several pieces of
very pertinent evidence have been associated with the claims folder
in the past four years, a Supplemental Statement of the Case has
not been issued since January 1997. See 38 C.F.R. 19.31 (2000).
Also, it is noted in connection with his appeal, that the veteran
requested a Board hearing, either in Washington, D.C. or at the RO.
Such hearing has not yet been scheduled. 38 C.F.R. 20.700,
20.904(a)(3) (2000). It also noted that, recently, he indicated his
intention to appoint the Veterans of Foreign Wars of the U.S. (VFW)
as his representative and revoked his prior, 1998 appointment with
respect to this issue on appeal. A statement was filed on the
veteran's behalf in August 2000 by an official of the VFW.

Despite the foregoing, the Board has determined that, based on the
facts of this case, it is in the best interest of the veteran to
proceed with consideration of his claim without further delay.
There are indications in the record that the veteran has financial
difficulties and may be homeless. He also has clear difficulty in
obtaining transportation. Thus, the Board finds that a remand to
correct the procedural difficulties, including affording him the
opportunity to appear at a Board hearing, would unnecessarily delay
this matter without additional benefit to him. In view of the
favorable decision below, it is clear that the veteran will not be
prejudiced by the Board's action in this regard. Bernard v. Brown,
4 Vet. App. 384 (1993).

- 2 -

In reviewing the record, the Board finds that a claim of service
connection for tinnitus has been implicitly raised by the evidence.
(See the August 1999 audiometric examination report). Since this
matter has not yet been adjudicated, and inasmuch as it is not
inextricably intertwined with the issue now on appeal, it is
referred to the RO for initial adjudication.

FINDINGS OF FACT

1. By January 1993 rating decision, the RO denied the veteran's
claim of service connection for residuals of a head injury; he was
notified of the decision by February 1993 letter, he did not
perfect an appeal within the applicable time period.

2. Evidence received since the last final RO decision in January
1993 includes medical evidence not previously considered which
bears directly and substantially on the specific matters under
consideration regarding the issue of service connection for
residuals of a head injury.

3. The medical evidence of record establishes that the veteran
sustained a head injury in service and that the current residuals
of that injury include a seizure disorder and cognitive
deficiencies.

CONCLUSIONS OF LAW

1. The January 1993 rating decision which denied entitlement to
service connection for residuals of a head injury is final. 38
U.S.C. 7105(c) (West 1991); 38 C.F.R. 38 C.F.R. 20.1103 (1992).

2. New and material evidence has been received to warrant reopening
of the claim of service connection for residuals of a head injury.
38 U.S.C.A. 5107, 5108 (West 1991); 38 C.F.R. 3.156 (2000).

3 -

3. Residuals of a head injury, to include a seizure disorder and
cognitive deficiencies, were incurred in active service. 38
U.S.C.A. 1131, 5107 (West 1991 & Supp. 2000); 38 C.F.R. 3.303
(2000).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Factual Background

The record shows that at his November 1978 military enlistment
medical examination, the veteran reported having been hospitalized
for a week in 1965 at the age of 10 following an auto accident. He
denied then-current residuals, including headaches and seizures. No
neurological abnormality was identified on clinical evaluation.
Audiometric testing showed right ear pure tone thresholds of 5, 10,
15, 5, and 15 at 500, 1,000, 2,000, 3,000, and 4,000 Hertz,
respectively. Included in the service medical records are copies of
private treatment records showing that he was hospitalized in June
1968 after being hit by a car; findings on examination included
severe closed head injury with a fracture of the skull in the right
occipital area.

In-service medical records show that in January 1979, the veteran
sought treatment for headaches, dizziness, and acute right ear
deafness following an incident in which he hit his head on a
doorway. A skull X-ray was interpreted as normal. Audiometric
testing showed profound right ear hearing loss and the veteran was
referred for further neurological evaluation. On examination, a
history of an occipital fracture at age 10 was noted, with recent
recurrence of headaches following mild trauma to the same area. The
diagnoses included questionable situational reaction. The veteran
was thereafter evaluated in the mental health clinic where he
requested a discharge from service as he was "unable to handle the
rigors of training." The impressions were rule out hysterical
conversion versus adjustment reaction. Subsequently, in March 1979,
a computerized tomography (CT) scan of the brain was performed,
showing a low density area in the left frontal region, possibly
representative of encephalomalacia due to previous injury or simply
an

4 -

artifact. The study was negative for intra-cerebral neoplasm or
other definable pathology. In April 1979, it was noted that he had
no further headaches.

At his April 1979 military separation medical examination, the
veteran reported that he had had right ear deafness since bumping
his head in January 1979. He denied periods of unconsciousness or
loss of memory. On clinical evaluation, no neurological abnormality
was noted. While an audiometric examination was not conducted, the
assessment included right-sided hearing loss since trauma.

In November 1981, the veteran submitted a claim of service
connection for hearing loss and residuals of a head injury. He
underwent VA medical examination in May 1982 at which the diagnosis
was right profound sensorineural hearing loss due to physical
trauma, probably occult basal skull fracture. The examiner
commented that a review of the veteran's service medical records
showed that the work-up of the veteran following his January 1979
injury was inadequate. He further found that the remarks
attributing his in-service symptoms to conversion reaction or a
primary adjustment problem were inappropriate. Rather, he indicated
that the evidence showed that the veteran sustained a right ear
deafness due to trauma and likely finished basic training with a
basal skull fracture.

By June 1982 rating decision, the RO granted service connection for
right ear hearing loss due to head injury. Service connection for
other residuals of a head injury was denied on the basis that no
other residuals were identified on most recent VA examination.

On August 1984 VA neurological evaluation, the veteran complained
of episodes of loss of consciousness. On examination, he reported
significant head trauma in service in 1979, followed by an
immediate loss of right ear hearing. He also reported having
episodes of lost consciousness once every two months ever since.
Following examination, the impression was history suggestive of
seizure disorder. In January 1985, he again was evaluated at the
request of his vocational rehabilitation counselor after he failed
to perform adequately in a work setting. On examination, the
veteran reported a history of head trauma in service with

- 5 -

subsequent symptoms of difficulty with his memory, blackouts,
dizziness, and difficulty in learning new material. Following
evaluation, it was concluded by the examiner that the veteran
exhibited signs of impairment in focusing attention and learning
new material, likely secondary to in-service head trauma.

In March 1985, the veteran was hospitalized for symptoms of
headaches and memory loss. On admission, it was noted that he
sustained a head injury just prior to beginning his basic training.
He stated that he thereafter experienced headaches, loss of right
ear hearing, and progressive memory loss. He also reported episodes
of blackouts. During that hospitalization, he underwent
neuropsychological evaluation. In a summary of that evaluation, the
examiners indicated that the veteran's assessment clearly indicated
that he had moderate to severe cognitive deficits which appeared to
be secondary to the 1979 head injury. It was noted that .he had no
history of learning difficulty prior to that time and no other
history of brain injury. It was noted that the prior diagnoses of
conversion reaction seemed inappropriate and most likely
represented misinterpretation of his cognitive deficits and his
reaction to them. The diagnoses on discharge were severe cognitive
impairment, probable basal skull fracture, status post probable
left frontal lobe contusion, and probable seizure disorder.

In March 1985, the veteran requested reopening of his claim of
service connection for a head injury. By June 1985 rating decision,
the RO denied his claim, finding that his complaints of blackouts,
seizures, and dizziness were not etiologically related to his in-
service head injury.

The veteran appealed the RO determination. In support of his
appeal, he submitted an August 1985 statement from his spouse who
indicated that the veteran "wasn't the same man" following his
discharge from service. She indicated that he passed out, had
problems remembering things, and had headaches; she stated that
these symptoms were not present prior to his military service.

6 -

Also submitted by the veteran was an October 1969 pre-service
psychometric report showing that testing at that time had revealed
that he had had no gross perceptual motor or emotional
difficulties.

In June 1988, the Board denied service connection for residuals of
a head injury. In its decision, the Board found that the veteran
had sustained a severe skull injury prior to service and that
"[t]he evidence in its entirety does not demonstrate that the
veteran's inservice injury was of sufficient severity as to worsen
in any way the veteran's preservice disorder, or to have itself
resulted in chronic residuals."

In July 1992, the veteran requested reopening of his claim of
service connection for residuals of a head injury. In support of
his claim, he submitted a November 1992 statement from a private
physician who indicated that the veteran had had no seizures or
symptoms of memory loss during the period from 1968 to 1979.

By January 1993 rating decision, the RO denied his claim, finding
that new and material evidence had not been submitted to reopen the
claim of service connection for residuals of a head injury.
Although the veteran was notified of that decision and of his
procedural and appellate rights by February 1993 letter, he did not
perfect an appeal within the applicable time period. Thus, the
decision is final.

In February 1994, the veteran again requested reopening of his
claim of service connection for residuals of a head injury. In
support of his claim, he submitted an October 1994 statement from
an acquaintance who indicated that the veteran did not have a
seizure disorder or memory problems prior to his entry into
service. Also submitted was an October 1995 letter from the
veteran's former assistant principal who indicated that he did not
remember the veteran suffering from any type of seizure disorder
prior to his military service.

By May 1996 rating decision, the RO denied the veteran's claim,
finding that new and material evidence had not been submitted to
reopen the claim of service connection for residuals of a head
injury. The veteran appealed that RO

7 -

determination, arguing that his current seizure disorder and
cognitive deficits resulted from his in-service head injury.

In support of his appeal, he submitted a March 1995 VA
neuropsychological test summary which concluded that the veteran
suffered from the residuals of a mild head injury characterized by
mild difficulty learning and mild difficulty organizing novel,
nonverbal tasks, which was consistent with the medical evidence of
record. From a medical standpoint, it was noted that the veteran
had a seizure disorder and should not be working third shift hours.

In May 1999, a VA neuropsychologist indicated that it was her
professional opinion that it was likely that the veteran suffered
from a seizure disorder which began after he was injured in 1979.

In July 1999, the veteran underwent a fee-basis medical examination
at which he reported that he had a seizure disorder and right ear
deafness since sustaining head trauma in service in 1979. He also
reported that he was taking Dilantin which "pretty much subsides
the seizure activity." The diagnosis was status post head injury
with residual seizure disorder.

II. Application to reopen claim of service connection for residuals
of a skin graft of the right palm

Despite the finality of a prior adverse decision, a claim will be
reopened and the former disposition reviewed if new and material
evidence is presented or secured with respect to the claim which
has been disallowed. 38 U.S.C.A. 5108 (West 1991); 38 C.F.R. 3.156
(2000).

Under applicable regulation, "new and material evidence" is defined
as evidence not previously submitted to agency decision makers
which bears directly and substantially upon the specific matter
under consideration, which is neither cumulative nor redundant, and
which by itself or in connection with evidence previously assembled
is so significant that it must be considered in order to fairly

- 8 -

decide the merits of the claim. 38 C.F.R. 3.156(a); see also Hodge
v. West, 155 F.3d 1356 (Fed. Cir. 1998).

In this case, the evidence submitted since the January 1993 rating
decision, denying service connection for residuals of a head
injury, includes October 1994 and October 1995 statements from
acquaintances indicating that the veteran did not have a seizure
disorder or memory problems prior to his entry into service. Also
submitted was a March 1995 VA neuropsychological test summary which
concluded that he suffered from the residuals of a mild head injury
characterized by mild difficulty learning and organizing novel,
nonverbal tasks. The record also contains a May 1999 opinion from
a VA neuropsychologist to the effect that it is likely that the
veteran suffers from a seizure disorder which began after he was
injured in 1979. Finally, the record contains the July 1999 fee-
basis examination report diagnosing his status post head injury
with residual seizure disorder.

Quite clearly, this evidence is new, as it was not previously of
record. Moreover, given the nature of the veteran's claim, the
Board finds that this evidence is highly material in that it
contributes to a more complete picture of the circumstances
surrounding the origin of the veteran's disability. 38 U.S.C.A.
5108; 38 C.F.R. 3.156.

As the reopening requirements of 38 U.S.C.A. 5108 have been met,
the Board must next consider whether the due process requirements
of Bernard, supra, have been satisfied prior to addressing the
issue of entitlement to service connection for residuals of a head
injury on the merits. The factors to be considered include whether
the veteran has been given adequate notice of the need to submit
evidence or argument on the underlying claim, an opportunity to
submit such evidence or argument, and an opportunity to address
that issue at a hearing. In the case at hand, given the Board's
favorable decision to reopen and grant the veteran's claim, it is
apparent that he will not be prejudiced by the Board's
consideration of the claim on the merits in the first instance.

9 -

III. Service connection for residuals of a head injury

Service connection may be granted for disability resulting from
personal injury suffered or disease contracted in the line of duty
or for aggravation of a pre-existing injury or disease in the line
of duty. 38 U.S.C.A. 1110 (West 1991); 38 C.F.R. 3.303, 3.304,
3.306 (2000).

Service connection may also be granted for any disease diagnosed
after discharge, when all the evidence, including that pertinent to
service, establishes that the disease was incurred in service. 38
C.F.R. 3.303(d) (2000).

A veteran will be considered to have been in sound condition when
examined, accepted and enrolled for service except as to defects,
infirmities, or disorders noted at entrance into service, or where
clear and unmistakable evidence demonstrates that an injury or
disease existed prior thereto. Only such conditions as are recorded
in examination reports are to be considered as noted. 38 U.S.C.A.
1132, 1137; 38 C.F.R. 3.304 (2000).

VA's burden of proof for rebutting the presumption of soundness is
not merely evidence that is "cogent and compelling," i.e. a
sufficient showing; rather, it is evidence that is clear and
unmistakable. The U.S. Court of Appeals for Veterans Claims (the
Court) has held that "the word 'unmistakable' means that an item
cannot be misinterpreted and misunderstood, i.e. it is
undebatable." Vanerson v. West, 12 Vet. App. 254, 261 (1999).

Pursuant to 38 U.S.C.A. 1153 and 38 C.F.R. 3.306 (2000), a
preexisting injury or disease will be considered to have been
aggravated by service where there is an increase in disability
during such service, unless there is a finding that the increase in
disability is due to the natural progress of the disease. The
regulation further provides that aggravation may not be conceded
where the disability underwent no increase in severity during
service on the basis of all the evidence of record pertaining to
the manifestations of the disability prior to, during, and
subsequent to service. 38 C.F.R. 3.306(b).

- 10 -

Clear and unmistakable evidence is required to rebut the
presumption of aggravation when the pre-service disability
underwent an increase in severity during service. 38 U.S.C.A. 1153;
38 C.F.R. 3.306(b). However, temporary or intermittent flare-ups of
a pre-existing injury or disease are not sufficient to be
considered "aggravation in service" unless the underlying condition
as contrasted to symptoms, is worsened. Jensen v. Brown, 4 Vet.
App. 304, 306- 307 (1993), citing Hunt v. Derwinski, 1 Vet. App.
292 (1991).

In this case, the evidence clearly establishes, and the veteran
does not dispute, that he sustained a skull fracture in 1968 prior
to his military service. However, his November 1978 military
enlistment medical examination is wholly negative for any residuals
of this injury, including seizures, headaches, blackouts, memory
loss, or hearing loss. Consequently, the Board finds that a
presumption of a sound condition at service entrance initially
attaches in this case. See Crowe v. Brown, 7 Vet. App. 238 (1994);
38 C.F.R. 3.304.

The burden of proof is now on VA to rebut the presumption by
producing clear and unmistakable evidence that the veteran suffered
from residuals of the 1968 head injury prior to service. The Court
has described this burden as "a formidable one," Kinnaman v.
Principi, 4 Vet. App. 20, 27 (1993), and has held that in
determining whether there is clear and unmistakable evidence that
the disorder existed prior to service, the Board must conduct an
impartial and thorough review of all the evidence of record. Crowe,
7 Vet. App at 245-6.

After reviewing the pertinent evidence of record, the Board finds
that the presumption of sound condition at service entrance has not
been rebutted. In fact, the record seems clear that the veteran did
not suffer from residuals of the 1968 head injury prior to service.
For example, an October 1969 pre-service psychometric report shows
that testing at that time revealed that the veteran had no gross
perceptual motor or emotional difficulty. Also of record is a
November 1992 statement from a private physician who indicated that
the veteran had no seizures or symptoms of memory loss during the
period from 1968 to 1979. Finally, the

veteran has submitted lay statements from relatives and
acquaintances to the effect that he exhibited no symptoms of a
seizure disorder, memory loss, or cognitive difficulties prior to
service. Based on the foregoing, the Board concludes that the
veteran was in sound condition at the time of his entrance into
service.

The next question for consideration, therefore, is whether the
evidence establishes that the veteran has a current disability
resulting from a disease or injury incurred in active service. In
that regard, the service medical records clearly document that the
veteran sustained a head injury in January 1979 which was severe
enough to result in profound right ear hearing loss. The post-
service medical evidence of record is virtually unanimous in the
conclusion that he currently suffers from residuals of the in-
service head injury, including a seizure disorder and cognitive
difficulty. For example, in a January 1985 evaluation report, a VA
examiner concluded that the veteran exhibited signs of impairment
in focusing attention and learning new material, likely secondary
to his in-service head trauma. A March 1985 neuropsychological
evaluation report contains a finding of moderate to severe
cognitive deficits, secondary to the 1979 head injury. More
recently, a March 1995 VA neuropsychological evaluation report
noted that the veteran currently suffered from the residuals of a
mild head injury characterized by mild difficulty learning and mild
difficulty organizing novel, nonverbal tasks. In May 1999, a VA
neuropsychologist provided her professional opinion that it was
likely that the veteran suffered from a seizure disorder which
began after he was injured in 1979.

Under recently passed legislation, in claims for VA benefits, when
there is an approximate balance of positive and negative evidence
regarding any issue material to the determination of a matter, the
Secretary shall give the benefit of the doubt to the claimant.
Veterans' Claims Assistance Act of 2000, Pub. L. No. 106-475, 4,
114 Stat. 2096, ____ (2000) (to be codified as amended at 38 U.S.C.
5107(b)). See also Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990)
(when a veteran seeks VA benefits, and the evidence is in relative
equipoise, he or she shall prevail). In view of the foregoing, and
based on the evidence of record, the Board finds that service
connection for residuals of a head injury, to include a seizure
disorder and cognitive deficiencies, is warranted. 38 U.S.C.A.
1131, 5107; 38 C.F.R. 3.303.

- 12 -

ORDER

Service connection for residuals of a head injury, to include a
seizure disorder and cognitive deficiencies, is granted.

J.F. GOUGH
Veterans Law Judge
Board of Veterans' Appeals





13 -



